Order entered *979September 24, 1945, so far as appealed from, -unanimously modified by limiting the examination as to the matters referred to in items 1, 2, 3, 5, 9, 10, 12, 15 and 19 of the order to show cause to the remaining defendants, their agents and representatives, and as so modified affirmed, with $10 costs and disbursements to the appellant. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Dore and Callahan, JJ.